DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
3.	Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,269,900 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.

4.	Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,288,982 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims teach the limitation “such that the captured image is suitable for projection as a Pepper’s Ghost image.” the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The term “approximately” in claims 1, 12 and 18 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “approximately the same as a total brightness” in the claims has been rendered indefinite by the use of the term “approximately”.
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5 and 9-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carley et al. (US 2007/0098368) cited in IDS, hereinafter “Carley” in view of English Machine Translation of Nakano et al. (JP 2008046410 A) hereinafter “Nakano” in further view of O’Connell et al. (US 2007/0201004) cited in IDS, hereinafter “O’Connell” in further view of Craig (US 1698221) cited in IDS, in further view of Lawrence et al. (US 5,559,632) cited in IDS, hereinafter “Lawrence”. 
As per claim 1, Carley discloses a mobile studio for producing video and audio content (paragraph 0009), comprising: 
a vehicle comprising a body mounted on a chassis (paragraph 0083, a vehicle transporting a portable; wherein the portable is a recording studio system as disclosed in paragraph 0080), said body having a studio chamber enclosure (as shown in fig. 1) formed by a floor (fig. 1; paragraph 0080, floor or bottom 27), a ceiling (fig. 1; paragraph 0080, top 21), spaced opposite outer side walls (fig. 1; paragraph 0080, side walls 24 and 28) and spaced outer front and rear walls (fig. 1; paragraph 0080, back wall 22 and front wall 26), said floor comprising a stage area (the concert stage area as disclosed in paragraph 0089); 
a stage riser positioned on the stage area (claim 5, a fold-down stage adapted to raise the level of a performer within the enclosure);
at least one camera to capture an image of a subject on the stage riser and generate a captured image (fig. 1; paragraph 0080, cameras 52, 54 and 56 can be mounted at different angles in order to provide video signal based on the performance occurring within the enclosure 20); and 
a lighting arrangement including light emitting…lighting assemblies flush mounted to the walls of the studio chamber enclosure (fig. 1; paragraph 0080, flashing lights 82) and suitable for providing sufficient illumination for image capture (paragraph 0100, high intensity front and back lighting can enable the customer to choose a still or full motion electronic background for the video)…, the lighting arrangement including one or more first lights for illuminating a front of the subject facing towards the camera…, one or more second lights for illuminating the rear and/or side of the subject facing away from the camera (paragraph 0089, the Performance Area (or “Studio Area”) which will be where the Artist/customer performs in front of…the cameras and lighting; paragraph 0091, Any number of stand mounted video and stage lights can provide back lighting and foreground lighting), the one or more second lights operable to sharpen an outline of the subject (intended use statement), and one or more third lights (paragraph 0091, Any number of…stage lights can provide back lighting and foreground lighting); and
a communications device to transmit the captured image (fig. 2, paragraph 0078, computer 200).
wherein the camera is stationary (paragraph 0080, Cameras 52, 54, 56 can be mounted at different angles and different vantage points within the enclosure), the subject is a moving subject (paragraph 0089, the Artist/customer performs in front of the background screen and in front of the cameras and lighting); 
However, Carley does not explicitly disclose that the light emitting is light emitting diode (LED); 
In the same field of endeavor, Nakano discloses a lighting system for photographing that includes a light emitting diode light source (see claim 1).
However, Carley or Nakano do not explicitly disclose that the image captured is suitable for projection as a Pepper’s Ghost image.
In the same field of endeavor, O’Connell discloses an image that is suitable for projection as a Pepper’s Ghost image (see paragraphs 0002 and 0027).
However, Carley, Nakano or O’Connell do not explicitly disclose a non-reflecting light absorbing material suitable for a background, the non-reflecting light absorbing material located on an inside surface of the outer rear wall and on an inside surface of both side walls down stage of the stage riser; wherein the intensity and brightness or an angle of the first lights are set to minimize projection of light or light spill from the one or more first lights onto the rear wall…one or more third lights for illuminating the lower part of the subject; the lighting arrangement is arranged to produce shadows in the subject’s clothing and cause shadows to move across the subject as the subject moves under lighting arrangement;
In an analogous art, Craig discloses a non-reflecting light absorbing material suitable for a background, the non-reflecting light absorbing material located on an inside surface of the outer rear wall (figs. 1 and 2, back drops or curtains 2 and 22; page 2 lines 118-120) and on an inside surface of both side walls down stage of the stage riser (Craig discloses non-reflecting back drops 2 or 22 in front of the optical systems of figs. 1 and 2.  Carley teaches in paragraph 0080 optical systems 52, 54, 56 that can face the back wall 22 and the side walls 24 and 28.  Therefore, it will be obvious to place non-reflecting back drops in each wall that faces an optical system, as taught by Craig, such as the side walls 24 and 28 of Carley); wherein the intensity and brightness or an angle of the first lights are set (page 1 lines 90-102, powerful spot or flood lights by which the object 3 is brilliantly illuminated, and these lights are preferably disposed in advance of the object and at opposite sides thereof and may either be adjustable and then manually adjusted by attendants to maintain the illumination of the object regardless of its position) to minimize projection of light or light spill from the one or more first lights onto the rear wall (intended use statement)… one or more third lights (as disclosed above by Carley) for illuminating the lower part of the subject (intended use; in addition, the light can be adjustable, as disclosed by Craig in page 1 lines 90-102 to illuminate any part of the object); the lighting arrangement is arranged to produce shadows in the subject’s clothing and cause shadows to move across the subject as the subject moves under lighting arrangement (fig. 3 shows shadows of lights across the object 3 are produced due to the lighting effect; page 2 lines 42-44);
However, Carley, Nakano, O’Connell or Craig do not explicitly disclose wherein a total brightness of the one or more first lights, as measured at the subject, is less than or approximately the same as a total brightness of the one or more second lights.
In an analogous art, Lawrence discloses wherein a total brightness of the one or more first lights, as measured at the subject, is less than or approximately the same as a total brightness of the one or more second lights (fig. 1 shows that light source 26 is positioned to project front lighting for the foreground of the subject located at the center of the circle; and light source 52 is lit to illuminate the rear of the subject located at the center of the circle, wherein light 52 is at an intensity 10%-50% greater than the intensity of the light 26; see col. 5 line 48- col. 6 line 10).
 Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Carley in view of Nakano by using a light emitting diode light source in order to photo a high-definition image in a short time in a photographing studio (Nakano; paragraphs 0004 and 0008) and in view of O’Connell by making the captured picture suitable for projection as a Pepper’s Ghost image in order for perceiving an image having depth rather than merely being a two dimensional image (O’Connell; paragraph 0003) and in further view of the teachings of Craig above in order to enhance the effectiveness of the illusion (Craig; page 2 lines 101-109) and in further view of Lawrence by illuminating the rear of the subject with a higher intensity light than the front of the subject in order to enhance the three-dimensional effect (Lawrence; col. 5 lines 50-55).  
As per claim 2, Nakano discloses wherein the at least one camera is a high definition (HD) camera (paragraph 0008, since a high-definition image is photographed; therefore, the camera 3 used in the photo studio is an HD camera). 
As per claim 3, the combination of Carley, Nakano and O’Connell discloses the mobile studio of claim 1, wherein each of the LED lighting assemblies comprises an LED assembly having a low profile that allows the LED assembly to be unobtrusively mounted to the ceiling and/or the spaced opposite outer side walls and/or the spaced outer front and rear walls of the studio chamber enclosure (the claim is in an alternative form, only the first part is examined.  O’Connell discloses in paragraph 0059 that the light source 140, which can be a light emitting diode (LED) light source as disclosed by Nakano in claim 1, is mounted upon the box frame 102; in addition, figs. 1-2 show that the light source 140 is unobtrusively mounted to the ceiling). 
As per claim 4, Nakano discloses at least one device for compressing and/or encoding the captured image which comprises a codec connected to an output of the at least one camera (paragraph 0030, an image processing portion, which is part of the camera 3, compresses the image taken before storing it in a storage part). 
As per claim 5, Carley discloses wherein the communications device comprises a high speed network connection suitable for carrying broadcast quality streaming video signals (fig. 2; paragraph 0078, a MIDI controller 234 can also be provided in communication with one or both of computers 200, 210, to enable input of MIDI data streams, as well as a connection to the internet 236 for transmitting data over the internet).
As per claim 9, Carley discloses at least one video monitor to display an image (fig. 2, multi-screen video monitor 260) and at least one audio recording device to record and broadcast voice and sound (paragraphs 0009, 0086 and 0097).
As per claim 10, the combination of Carley, Nakano and O’Connell discloses at least one video monitor (Carley; fig. 2, multi-screen video monitor 260; fig. 1, 13” TV1 and 15” TV2), 
However, the combination of Carley, Nakano and O’Connell does not explicitly disclose wherein the at least one video monitor comprises a greater than 20 inch HD monitor.
Although, Carley, Nakano and O’Connell do not teach a greater than 20 inch monitor, it is a matter of design choice for an inventor to choose the size of the monitor for the intended purpose of the invention.  Mere size ordinarily is not matter of invention, see In re Yount, 80 USPQ 141 (CCPA 1948).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the 13” TV1 or 15” TV2 of Carley by having a greater than 20 inch HD monitor as a matter of design choice in order to have a larger and better quality output image.
As per claim 11, Carley discloses wherein the at least one camera has a camera shooting height (fig. 1; paragraph 0080, Cameras 52, 54, 56 can be mounted at different angles and different vantage points within the enclosure, such as angling up from the floor or bottom 27 of the enclosure 20, angling in from the back wall 22, angling in from the front wall/door 26, or angling in from any of the other side walls 24, 28 or down from the top 21, in order to provide video and/or audio signals based on the performance occurring within the enclosure 20).  Even though Carley did not explicitly disclose that the shooting height is inline with an eyeline height of the subject on the stage area, it would have been obvious for one having skill in the art at the time of invention to place a camera at shooting height that is inline with an eyeline height of a subject on a stage area.  It is a matter of design choice for an inventor to choose the right place where to put a camera for performing the intended purposes of the invention. 
As per claim 12, arguments analogous to those applied for claim 1 are applicable for claim 12; however, Carley does not explicitly disclose one or more semi-opaque diffusion panels located immediately in front of the one or more first lights.
In the same field of endeavor, Nakano discloses one or more semi-opaque diffusion panels located immediately in front of the one or more first lights (diffusion plate or board taught in paragraph 0020).
 Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Carley in view of Nakano by using one or more diffusion panels in order to provide a more uniform light amount (Nakano; paragraph 0020).
As per claims 13-16, arguments analogous to those applied for claims 2-5 are applicable for claims 13-16.
As per claim 17, arguments analogous to those applied for claim 9 are applicable for claim 17.
As per claim 18, arguments analogous to those applied for claims 1 and 12 are applicable for claim 23; in addition, O’Connell discloses a studio for producing a Pepper’s Ghost image (fig. 1; Abstract, light from the projector 106 is a light for forming a Pepper's Ghost image as disclosed in paragraph 0002) comprising: an image projection apparatus (fig. 1, image projection apparatus 100) comprising a projector (fig. 1, projector 106), a frame (fig. 1; Abstract, frame 108), a light source (fig. 1, light source 140) and an at least partially transparent screen (fig. 1; Abstract, partially transparent screen 110), wherein the at least partially transparent screen is inclined at an angle with respect to a plane of emission of light from the projector  (fig. 1; Abstract), and the light source is arranged to illuminate at least part of the image projection apparatus (paragraph 0026), the at least partially transparent screen having a front surface arranged such that light emitted from the projector is reflected therefrom, and the projector being arranged to project an image such that light forming the image impinges upon the at least partially transparent screen such that a virtual image is created from light reflected from the at least partially transparent screen, the virtual image appearing to be located behind the at least partially transparent screen (fig. 1; Abstract, the light emitted from the projector 106 is light for forming the Pepper's Ghost image as disclosed in paragraph 0002).

10.	Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carley et al. (US 2007/0098368) in view of English Machine Translation of Nakano et al. (JP 2008046410 A) in further view of O’Connell et al. (US 2007/0201004) in further view of Craig (US 1698221) in further view of Lawrence et al. (US 5,559,632) in further view of Clark (US 5,960,074) cited in IDS. 
As per claim 6, the combination of Carley, Nakano, O’Connell, Craig and Lawrence discloses the mobile studio of claim 5, 
However, Carley, Nakano, O’Connell, Craig or Lawrence do not explicitly disclose wherein the communications device comprises a microwave radio wave transmitter or a satellite transmitter.
In an analogous art, Clark discloses in (Abstract and col. 1 lines 5-10) a mobile vehicle used in the field of motion picture, television and TV advertising production that uses a digital microwave communication system (see fig. 1).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Carley in view of Clark, by having a mobile studio that uses a digital microwave communication system, in order to increase efficiency, reduce production costs and enhance creative collaboration, while maintaining reliability (Clark; col. 1 lines 63-67).
As per claim 7, Clark discloses wherein the microwave radio transmitter is adapted to transmit a radio signal to a microwave base station (as shown in fig. 1) using a unidirectional or omni-directional antenna (an omni-directional antenna as disclosed in col. 4 lines 53-67). 

11.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carley et al. (US 2007/0098368) in view of English Machine Translation of Nakano et al. (JP 2008046410 A) in further view of O’Connell et al. (US 2007/0201004) in further view of Craig (US 1698221) in further view of Lawrence et al. (US 5,559,632) in further view of Clark (US 5,960,074) in further view of Brummette et al. (US 2007/0297320) cited in IDS, hereinafter “Brummette”. 
As per claim 8, arguments analogous to those applied for claim 6 are applicable for claim 8.  However, Clark does not explicitly disclose wherein the microwave radio wave transmitter has a signal latency of less than 200 ms or less than 100 ms.  
In an analogous art, Brummette discloses a wireless communication using microwave RF to transport low-latency video (paragraph 0026); wherein the microwave radio wave transmitter has a signal latency of less than 200 ms or less than 100 ms (paragraph 0037, lines 27-29).  
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Carley and Clark in view of Brummette, by having the signal latency of the microwave radio wave transmitter to be less than 200 ms or less than 100 ms, in order to improve wireless communication between the control unit and the ground vehicle (Brummette; paragraph 0010).
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 6341868 B1, KR 200419175 Y1, US 20050179778, KR 200376782 Y1, US 6341868 B1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482